DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8 objected to because of the following informalities:  the limitation, i.e. “wherein the control logic unit compares” should be changed to “wherein the control logic unit configure to compare…”.  Appropriate correction is required.
Claims 3 and 11 objected to because of the following informalities:  the limitation, i.e. “the comparator receives” should be changed to “the comparator configure to receive…”.  Appropriate correction is required
Claims 4 and 12 objected to because of the following informalities:  the limitation, i.e. “the memory die receives the at least” should be changed to “the memory die configure to receive…”.  Appropriate correction is required
Claims 5 and 13 objected to because of the following informalities:  the limitation, i.e. “a host controller coupled with the memory die monitors a status of the at least one” should be changed to “a host controller coupled with the memory die a host controller coupled with the memory die configure to monitor a status of the at least one …”.  Appropriate correction is required

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duzly et al. (US 2015/0094875).
Regarding claims 1, 8 and 15. Duzly teaches a memory die with temperature sensing function, comprising (figs. 1-4):
at least one temperature monitoring pin(113), outputting a temperature status in the memory die(120);
a temperature sensor (125), arranged in the memory die for sensing an operating temperature in the memory die(120; [0018]); and
a control logic unit(115), coupled to the temperature sensor (125) for receiving the operating temperature ([0018]), and coupled to the at least one temperature monitoring pin(113), 
wherein the control logic unit (115; fig. 4) compares (310:fig. 3)  the operating temperature(125; temperature sensor: fig.4) with at least one threshold value received from outside of the memory die  (target temperature: fig.1; ref 1: fig. 4) to generate a comparison result ([0028]; higher, equal, lower :fig. 3), and 
outputs the temperature status  (higher, equal, lower: fig. 3) through the at least one temperature monitoring pin (interface between TEC controller and TEC: figs. 1 and 4) according to the comparison result ([0030]; 310: fig.3).

Regarding claims 2, 10 and 16. Duzly further teaches when the operation temperature is smaller than the at least one threshold value, the temperature status is a normal status (burst of data and peaks at a temperature of a delta T above the temperature of the normal operation condition: [0036],[0040]; from above citation, it has been conclude that normal operation is under below threshold condition; del T: fig. 9B ), and when the operation temperature is larger than the at least one threshold, the temperature status is an over threshold status (higher: fig. 39; 2 del T: fig. 9b; [0040]).

Regarding claims 3 and 11. Duzly further teaches the control logic unit further comprises (fig. 1159):
a storage unit, storing the at least one threshold value(112); and
a comparator (fig. 4), having input terminals (+,-: fig.4) which are respectively coupled to the storage unit (112 : fig. 1; ref1: fig.4) and the temperature sensor  (temperature sensor: figs. 1& 4), and an output terminal which is coupled to the at least one temperature monitoring pin(interface between TEC controller and TEC: figs. 1 and 4),
 the comparator receives the operation temperature and the at least one threshold value respectively from the temperature sensor and the storage device, and compares the operation temperature with the at least one threshold value to generate the comparison result ([0028], [0030], fig.3).

Regarding claims 4, 12 and 18. Duzly further teaches the memory die receives the at least one  threshold value after receiving a specific command from the outside, and stores the at least one threshold value in the storage unit (The flash management module 112 is firmware executed by the controller 110 to handle host requests and translate them to NAND flash operations :[0025], The target temperature can be provided to the TEC controller 115 by the flash management module 112, and the TEC controller 115 can obtain the temperature reading from the temperature sensor 125 through a NAND command:[0028]; The target temperature can be predetermined (fixed) or adjustable by a user of the storage module 100: [0029]).

Regarding claim 6. Duzly further teaches during a period when the memory die is powered on (power: fig.1; start fig. 3), the control logic unit continuously compares the operation temperature with the at least one threshold value (continuous process: fig. 3).

Regarding claims 7 and 14. Duzly further teaches the memory die includes at least a memory die used for flash memory, magnetic memory, embedded multimedia card (eMMC), secure digital card (SD), universal flash storage (UFS) or solid-state drive (SSD)(120: fig.1;[0021]).

Regarding claims 9 and 17. Duzly further teaches the host controller issues a specific command to the at least one memory die, so as to transmit the at least one threshold value to the at least one memory die(The flash management module 112 is firmware executed by the controller 110 to handle host requests and translate them to NAND flash operations :[0025], The target temperature can be provided to the TEC controller 115 by the flash management module 112, and the TEC controller 115 can obtain the temperature reading from the temperature sensor 125 through a NAND command:[0028]; The target temperature can be predetermined (fixed) or adjustable by a user of the storage module 100: [0029])..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzly in view of Zhou et al. (US 2022/0019375).

Regarding claims 5 and 19. Duzly further teaches a host controller coupled with the memory die (fig. 2A)
Duzly  silent about host controller monitors a status of the at least one temperature monitoring pin to acquire the temperature status of the memory die in real time.
However, Zhou teaches host controller monitors a status of the at least one temperature monitoring pin to acquire the temperature status of the memory die in real time(host interface circuitry:[0021], [0029]; reporting of the temperature-related events by the temperature monitoring component 113 enables the host system 120 to identify and respond to abnormal conditions, such as issues in the data path, power stability issues, problematic thermal environment factors which can produce read errors and data unreliability: [0032]-[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  invention of  Duzly, host controller monitors a status of the at least one temperature monitoring pin to acquire the temperature status of the memory die in real time, as taught by Zhou, so as to detect abnormal conditions based on temperature monitoring of memory dies in compact and inexpensive way.

Regarding claims 13 and 20. Duzly further teaches during a period when the memory die is   powered on(power: fig.1; start fig. 3), the operation temperature is continuously compared with the at least one threshold value(continuous process: fig. 3), and
Duzly  silent about the temperature status corresponding to the comparison result is continuously output to the host controller through the at least one temperature monitoring pin of the memory die.
However, Zhou teaches the temperature status corresponding to the comparison result is continuously output to the host controller through the at least one temperature monitoring pin of the memory die(host interface circuitry:[0021], [0029]; reporting of the temperature-related events by the temperature monitoring component 113 enables the host system 120 to identify and respond to abnormal conditions, such as issues in the data path, power stability issues, problematic thermal environment factors which can produce read errors and data unreliability: [0032]-[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  invention of  Duzly, the temperature status corresponding to the comparison result is continuously output to the host controller through the at least one temperature monitoring pin of the memory die, as taught by Zhou, so as to detect abnormal conditions based on temperature monitoring of memory dies in compact and inexpensive way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Shim et al. (US 2022/0155994) disclose A storage device, a server device including the storage device and a method of operating the storage device are provided. The storage device includes a nonvolatile memory configured to store first control information related to a memory operation performed in a first temperature range and second control information related to a memory operation performed in a second temperature range different from the first temperature range, the first control information and the second control information being stored separately from each other, and a storage controller configured to receive a temperature sensed from a temperature sensor, determine a target temperature by processing the sensed temperature, select one of the first control information and the second control information based on the determined target temperature, and perform a memory operation on the nonvolatile memory using the selected control information.
2) Boehm et al. (US 2022/0100427) disclose the monitoring circuit 261 may include one or more counters or other circuits or logic to determine various operational durations, which may refer to die-level durations of the memory die 200. In some examples, the monitoring circuit 261 may include sensors or monitors for detecting operating parameters (e.g., a temperature sensor), or the monitoring circuit 261 may receive such information from another component (e.g., from within the memory die 200 or from outside the memory die 200 or both).
3) Kim et al. (US 2022/0012141) disclose he BMC 137 may monitor whether temperatures of the SSDs are greater than a critical value, based on the temperature information transferred from the first sensor 421, the second sensor 422, the third sensor 423, and the fourth sensor 424. When the temperatures of the SSDs are equal to smaller than the critical value, the SSDs of the powered-off SSD backplane 400 may maintain a power-off state. When a temperature of a specific SSD is greater than the critical value, the first CPU 131, the second CPU 132, or the BMC 137 of the baseboard 130 may control the corresponding regulator through the corresponding one of the power signals PS such that a power is supplied to the specific SSD.
d) Chang et al. (US 2021/0303432) disclose a method and an apparatus for controlling access to a flash memory card. The method, performed by a processing unit of a bridge integrate circuit (IC), includes: determining whether a temperature of a motherboard has exceeded a threshold through a temperature sensor IC after receiving a host read or write command from a host side; requesting a flash memory card to enter a sleep state when the temperature of the motherboard has exceeded the threshold; and instructing the flash memory card to perform an operation corresponding to the host read or write command when the temperature of the motherboard hasn't exceeded the threshold. The bridge IC and the temperature sensor IC are disposed on the motherboard, the flash memory card is inserted into a card slot on the motherboard, and the bridge IC is coupled to the temperature sensor IC and the flash memory card through a circuit of the motherboard.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864